albert d campbell petitioner v commissioner of internal revenue respondent docket no filed date p included on his return as other income dollar_figure million of an dollar_figure million qui tam payment p was awarded pursuant to a federal false claims act action he did not report the remaining dollar_figure million which was subtracted from the recovery by p’s attorneys as attorney’s fees p then omitted the dollar_figure million net_proceeds of the qui tam payment from the taxable_income of dollar_figure he reported on his return p dis- closed the dollar_figure million attorney’s fee payment on form_8275 disclosure statement attached to his return p contends that none of the dollar_figure million qui tam payment is includable in his gross_income because it was a nontaxable share of the u s government’s recovery r contends that the entire qui tam payment including the portion paid to p’s attorneys as their fee is includable in p’s gross_income held the entire dollar_figure million qui tam payment awarded to p is includable in p’s gross_income 121_tc_160 fol- lowed held further p substantiated the payment of the attorney’s fees in issue held further p is entitled to deduct the attorney’s fees as a miscellaneous itemized_deduction held further p is subject_to an accuracy-related_penalty pursuant to sec_6662 i r c because p’s exclusion of the dollar_figure million qui tam payment from his gross_income resulted in a substantial_understatement_of_income_tax held further so much of p’s understatement as relates to his failure to include in gross_income the dollar_figure million attorney’s fee pay- ment is reduced for purposes of the accuracy-related_penalty pursuant to sec_6662 i r c since p adequately dis- closed his position on form_8275 and had a reasonable basis for that position held further p is not entitled to further reduction of the accuracy-related_penalty as relates to the dollar_figure million net_proceeds of the qui tam payment since pursuant to sec_6662 i r c p did not have substan- tial authority or make an adequate_disclosure or have a reasonable basis for his position and pursuant to sec_6664 verdate 0ct date jkt po frm fmt sfmt v files campbell sheila campbell v commissioner i r c p did not have reasonable_cause for his position or act in good_faith bradley j davis and loan b kennedy for petitioner miriam c dillard for respondent wells judge respondent determined a deficiency in peti- tioner’s federal_income_tax for taxable_year of dollar_figure an accuracy-related_penalty pursuant to sec_6662 of dollar_figure and a delinquency addition_to_tax pursu- ant to sec_6651 of dollar_figure we must decide the following issues whether a qui tam settlement payment is taxable_income to petitioner whether petitioner has substantiated that he paid contingent attorney’s fees from the qui tam settlement if so whether the attorney’s fee payment is includable in petitioner’s gross_income and deductible by him as a miscellaneous itemized_deduction and whether petitioner is liable for a sec_6662 accuracy- related penalty findings_of_fact some of the facts and certain exhibits have been stipu- lated the stipulations of fact are incorporated in this opinion by reference and are so found at the time he filed the petition petitioner resided in florida petitioner earned a bachelor’s degree in business adminis- tration and accounting from through date peti- tioner worked for lockheed martin he was employed as a financial analyst until when he was promoted to chief of cost control for a dollar_figure billion contract lockheed martin held with the u s government petitioner remained in that position until date during may and date petitioner filed two law- suits against lockheed martin under the false claims act fca u s c secs alleging that lock- heed martin had defrauded the united_states the united_states intervened in the first suit but not the second unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code as amended respondent has conceded that petitioner is not liable for the sec_6651 delinquency addi- tion to tax verdate 0ct date jkt po frm fmt sfmt v files campbell sheila united_states tax_court reports during date the united_states lockheed mar- tin and petitioner settled both suits lockheed martin agreed to pay the united_states dollar_figure million as part of the settlement petitioner received a qui tam payment of dollar_figure million dollar_figure million qui tam payment for his role as relator the u s department of justice filed and sent peti- tioner a form 1099-misc miscellaneous income reporting the dollar_figure million qui tam payment in the dollar_figure million qui tam payment was wired to petitioner’s attorneys peti- tioner’s attorneys subtracted from the dollar_figure million qui tam payment a fee of percent of the proceeds or dollar_figure million dollar_figure million attorney’s fee payment and then sent petitioner a check for the remaining dollar_figure million dollar_figure million net_proceeds of the qui tam payment on date petitioner filed a form_1040 u s individual_income_tax_return for his taxable_year return petitioner prepared the return without consulting a tax professional petitioner included the dollar_figure million net_proceeds of the qui tam payment on line of his return as other income however the return omitted the dollar_figure million net_proceeds of the qui tam payment from the calculation of taxable_income on line the return showed a resulting taxable_income of dollar_figure petitioner attached to the return form_8275 disclosure statement in which he argued that the dollar_figure million attorney’s fee payment had been held not to be taxable_income by the u s court_of_appeals for the elev- enth circuit on the form_8275 petitioner failed to include a citation of an opinion of the eleventh circuit or of any court_of_appeals standing for that proposition additionally petitioner failed to identify on the form_8275 any authority for excluding from his taxable_income the dollar_figure million net_proceeds of the qui tam payment at the time petitioner sub- mitted the return he was aware of the case of 121_tc_160 which holds that qui tam payments are includable in gross_income of the recipient qui tam is an abbreviation of the latin phrase qui tam pro domino rege quam pro_se ipso in hac parte sequitur which means who pursues this action on our lord the king’s behalf as well as his own vt agency of natural res v united_states ex rel stevens 529_us_765 n the individual who brings the qui tam suit on behalf of the government is known as the relator u s c sec b vt agency of natural res v united_states ex rel stevens supra pincite for a discussion of the history of qui tam actions see vt agency of natural res v united_states ex rel stevens supra pincite verdate 0ct date jkt po frm fmt sfmt v files campbell sheila campbell v commissioner on date petitioner sent respondent a letter detailing why he believed the dollar_figure million qui tam payment was not taxable included as attachments to his letter were a copy of his return a copy of the settlement agreement a copy of vt agency of natural res v united_states ex rel ste- vens 529_us_765 and a two-page letter from andrew grosso one of petitioner’s attorneys in the fca case stating that in his opinion the dollar_figure million qui tam payment was from lockheed martin and not the united_states on date respondent determined that a math error was made on petitioner’s return and sent him a notice of assessment of a tax_deficiency of dollar_figure on date respondent sent petitioner a letter stating that the dollar_figure million qui tam payment was taxable_income and that any further consideration would require the filing of a form 1040x amended u s individual_income_tax_return on date petitioner submitted a form 1040x amended_return that he prepared the amended_return excluded from gross_income the entire dollar_figure million qui tam payment resulting in taxable_income of dollar_figure on date respondent sent petitioner a notice_of_deficiency respondent included the entire dollar_figure million qui tam payment as gross_income and determined an income_tax deficiency of dollar_figure an accuracy-related_penalty pursu- ant to sec_6662 of dollar_figure and a delinquency addition_to_tax pursuant to sec_6651 of dollar_figure opinion generally the commissioner’s determination of a defi- ciency is presumed correct and the taxpayer bears the bur- den of proving otherwise rule a pursuant to sec_7491 the commissioner generally bears the burden of production for any penalty but the taxpayer bears the ulti- mate burden_of_proof 116_tc_438 the fca enacted during the u s civil war allows a pri- vate citizen the relator to bring a qui tam action on behalf the record is unclear whether the date assessment was abated before the notice_of_deficiency was sent on date petitioner does not contend that sec_7491 should apply to shift the burden_of_proof to re- spondent nor did he establish that it should apply to the instant case verdate 0ct date jkt po frm fmt sfmt v files campbell sheila united_states tax_court reports of the united_states u s c secs the fca imposes civil liability upon any person who among other things knowingly presents or causes to be presented a false or fraudulent claim for payment or approval to the united_states u s c sec a the relator may bring the claim on his own however the government has the right to intervene in the case u s c sec the relator receives a share of the proceeds ranging from to per- cent if the government intervenes and to percent if the government declines to intervene u s c sec d and the relator may also be awarded attor- ney’s fees id we must first decide whether the qui tam payment is includable in petitioner’s gross_income petitioner contends that the qui tam payment is a portion of a nontaxable reimbursement lockheed martin paid to the united_states petitioner relies on roco v commissioner supra pincite n a case decided by this court that held that qui tam payments were taxable as the equivalent of a reward but expressly reserved deciding whether a qui tam payment was a non- taxable share in the recovery_of a reimbursement petitioner also relies on vt agency of natural res v united_states ex rel stevens supra for the proposition that a qui tam claim is the assignment of the united states’ reimbursement claim to the relator and that because the payment would not be taxable to the u s government it should not be taxable to him as an assignee of the nontaxable claim since as an assignee of the claim he stands in the shoes of the u s government in pursuing the claim finally petitioner con- tends that the qui tam payment is not taxable_income because it is not proceeds from labor or capital respondent contends that the qui tam payment is a tax- able reward and should be included in petitioner’s gross_income gross_income is all income from whatever source derived sec_61 courts have given a broad construction to the definition of gross_income 348_us_426 the effect of such a broad view of gross_income is that exclusions from gross_income are nar- rowly construed 515_us_323 verdate 0ct date jkt po frm fmt sfmt v files campbell sheila campbell v commissioner as noted above this court has considered the issue of whether a qui tam payment is taxable_income in 121_tc_160 the taxpayer received a qui tam payment from the united_states for his role as relator in an action pursuant to the fca the court ruled that rewards are included in gross_income pursuant to sec_1_61-2 income_tax regs and that the qui tam pay- ment was the equivalent of a reward and therefore includ- able in the taxpayer’s gross_income roco v commissioner supra pincite petitioner’s reliance on note of roco is misplaced in roco v commissioner supra pincite n the court stated that it was not deciding whether a qui tam payment is a nontaxable share in the recovery_of a reimbursement contrary to peti- tioner’s argument the footnote does not suggest that the court would have held that a qui tam payment is a non- taxable share in the recovery_of a reimbursement had the issue been properly before it as the issue is before us now we will address it in support of his position that a qui tam payment is a non- taxable share of the recovery petitioner relies on vt agency of natural res v united_states ex rel stevens 529_us_765 petitioner contends that he is the assignee of the united states’ claim against lockheed and therefore stands in the shoes of the government in receipt of a nontaxable recovery in vt agency of natural res the supreme court considered whether a private individual has standing to bring a qui tam suit in federal court against a state_agency on that issue the court held that the relator had standing because the fca effected a partial assignment of the govern- ment’s claim to the relator and as the assignee of such a claim a relator has standing to assert the injury in fact suf- fered by the government id pincite petitioner’s reliance on vt agency of natural res is misplaced although the fca effects a partial assignment of the claim for the purposes of standing the assignment of the claim does not change the character of the proceeds to petitioner the qui tam payment is the equivalent of a reward as we held in roco v commis- sioner supra pincite in vt agency of natural res the supreme court made no ruling regarding the taxability of the qui tam payment to the relator or the character of the payment for federal_income_tax purposes verdate 0ct date jkt po frm fmt sfmt v files campbell sheila united_states tax_court reports petitioner also relies on 281_us_111 contending that the qui tam payment was nontaxable income as an assignment to him by the government of a portion of a nontaxable recovery in lucas v earl supra the taxpayer assigned a portion of his earned_income to his wife the supreme court held that a taxpayer cannot exclude his earnings from his gross_income by an anticipatory assign- ment of them to another party id lucas v earl supra is inapposite the payment from lockheed martin to the united_states was not earned_income it was a reimburse- ment to the government for fraudulent billing practices additionally the dollar_figure million qui tam payment was a reward to petitioner for bringing lockheed’s wrongdoing to light it was not an assignment of a right to income see roco v commissioner supra accordingly lucas v earl supra does not stand for the proposition that the claim assigned to the relator in an action pursuant to the fca is a transfer of a portion of a nontaxable recovery that is nontaxable to the relator petitioner also cites 252_us_189 for the definition of income macomber held that income was the ‘gain derived from capital from labor or from both combined’ id pincite quoting 231_us_399 and 247_us_179 how- ever the supreme court later observed that the macomber definition of income did not take precedence over the inclu- sive statutory definition of gross_income commissioner v glenshaw glass co supra pincite on the basis of the foregoing we conclude that the qui tam payment is includable in petitioner’s gross_income for because it is the equivalent of a reward none of petitioner’s arguments persuade us that our holding in roco v commis- sioner supra does not apply because the qui tam payment is includable in petitioner’s gross_income we next decide whether petitioner must include the entire dollar_figure million qui tam payment in gross_income or is entitled to exclude the dollar_figure million attorney’s fee payment and thus include only the dollar_figure million qui tam payment in gross_income petitioner contends that only dollar_figure million of the qui tam payment must be included in gross_income because he never received the dollar_figure million attorney’s fee payment the dollar_figure verdate 0ct date jkt po frm fmt sfmt v files campbell sheila campbell v commissioner million qui tam payment was wired from the united_states to petitioner’s attorneys who subtracted a 40-percent contin- gency fee and paid the dollar_figure million net_proceeds of the qui tam payment to petitioner by check respondent contends that the dollar_figure million attorney’s fee payment is includable in petitioner’s gross_income and thus petitioner must include the entire dollar_figure million qui tam pay- ment in gross_income petitioner relies on 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 210_f3d_1346 11th cir affg tcmemo_1998_248 and 249_f3d_1275 11th cir contending that they control the treatment of contingent attorney’s fees however after those cases were decided the supreme court held in 543_us_426 that when a litigant’s recovery constitutes taxable_income that income includes the portion paid to attorneys as a contingent_fee accordingly we hold that the dollar_figure million attorney’s fee pay- ment is includable in petitioner’s gross_income and therefore petitioner must include the entire dollar_figure million qui tam pay- ment in gross_income we next address whether petitioner may deduct the dollar_figure million attorney’s fee payment as a miscellaneous itemized_deduction both parties concede that if petitioner has substantiated the attorney’s fees he may deduct them as a miscellaneous itemized_deduction accordingly we address the issue of whether petitioner has properly substantiated his deduction petitioner contends that his testimony and the attorney’s fee agreement provide sufficient evidence to substantiate the deduction of attorney’s fees respondent contends that the offered proof and testimony are insufficient and that peti- the court_of_appeals for the eleventh circuit has adopted as binding precedent the caselaw of the former court_of_appeals for the fifth circuit as of date 661_f2d_1206 11th cir absent stipulation to the contrary any appeal of the instant case would be to the court_of_appeals for the eleventh circuit the tax_court follows the law of the circuit in which an appeal would lie if that law is on point 54_tc_742 affd 445_f2d_985 10th cir the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1546 amended sec_62 to allow an adjustment from gross_income for attorney’s fees paid_by or on behalf of a taxpayer in connection with a claim under the fca however the adjustment is applicable only to fees and costs paid after date with respect to any judgment or settlement occur- ring after that date id the settlement in the instant case was entered into during date accordingly the adjustment is not applicable to the instant case verdate 0ct date jkt po frm fmt sfmt v files campbell sheila united_states tax_court reports tioner should have called his attorneys to testify to the receipt of the funds deductions are a matter of legislative grace and a tax- payer bears the burden of proving that he is entitled to the deductions claimed 503_us_79 65_tc_87 affd 540_f2d_821 5th cir the tax- payer is required to maintain records that will enable the commissioner to determine the correct liability sec_6001 petitioner offered as proof of payment his testimony and a corroborating document that contained his contingency fee arrangement with his attorneys on the basis of that evi- dence we are persuaded that petitioner paid the attorney’s fees and therefore hold that petitioner has substantiated the payment of the fees finally we consider whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 tax- payers are subject_to a 20-percent penalty for any under- payment which is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 and b 132_tc_161 negligence includes any failure to make a reasonable attempt to comply with the code sec_6662 see 85_tc_934 neg- ligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances dis- regard of rules or regulations includes any careless reckless or intentional disregard sec_6662 a substantial under- statement of income_tax occurs in any year where the amount of the understatement exceeds the greater of per- cent of the amount required to be shown on the return or dollar_figure sec_6662 an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax actually shown on the return less any rebates sec_6662 the potential understatement will be reduced by the portion attributable to the tax treat- ment of an item if there was substantial_authority for such treatment or if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in an attached statement and there is a reasonable basis for such treatment sec_6662 an exception to the accuracy- verdate 0ct date jkt po frm fmt sfmt v files campbell sheila campbell v commissioner related penalty exists if the taxpayer can show there was reasonable_cause for such portion and the taxpayer acted in good_faith in regard to such portion sec_6664 respondent contends that petitioner is liable for the accuracy-related_penalty because he substantially under- stated his income_tax as a result of failing to include the dollar_figure million qui tam payment in his gross_income see sec_6662 alternatively respondent contends that the underpayment is attributable to negligence or disregard of rules and regulations see sec_6662 petitioner contends that pursuant to sec_6662 and sec_6664 he should not be liable for the accuracy-related_penalty because he disclosed the full settlement payment on his return there was reasonable_cause for the omission_from_income and he acted in good_faith with respect to the omis- sion of the settlement payment specifically petitioner con- tends that because he disclosed the dollar_figure million net pro- ceeds of the qui tam payment on the face of his return excluded it from his calculation of taxable_income and filed form_8275 disclosing the dollar_figure million attorney’s fee payment he should not be liable for the accuracy-related_penalty generally the commissioner bears the burden of produc- tion with respect to any penalty including the accuracy- related penalty sec_7491 higbee v commissioner t c pincite to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner supra pincite the commissioner has the bur- den of production only the ultimate burden of proving that the penalty is not applicable remains on the taxpayer id respondent offers petitioner’s original return as evidence that petitioner understated his income_tax and that the imposition of the accuracy-related_penalty is appropriate the original return does exclude the dollar_figure million qui tam pay- ment from the calculation of taxable_income we have held above that the dollar_figure million qui tam payment is includable in petitioner’s gross_income accordingly we conclude that respondent has met his burden of production to show that his verdate 0ct date jkt po frm fmt sfmt v files campbell sheila united_states tax_court reports determination of the accuracy-related_penalty is appro- priate petitioner is liable for the accuracy-related_penalty if his underpayment is a result of negligence or disregard of rules or regulations or if there is a substantial_understatement_of_income_tax sec_6662 new phoenix sunrise corp v commissioner supra pincite as discussed above peti- tioner should have included the dollar_figure million qui tam settle- ment payment in his gross_income for his taxable_year had he done so a total_tax liability of dollar_figure would have resulted petitioner’s deficiency of dollar_figure exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return percent of dollar_figure is dollar_figure see sec_6662 consequently petitioner will be liable for the accuracy-related_penalty unless the pen- alty can be reduced pursuant to sec_6662 or avoided pursuant to sec_6664 an underpayment may be reduced where the taxpayer has substantial_authority for the tax treatment or alternatively the position is adequately disclosed and the taxpayer has a reasonable basis for such treatment sec_6662 w covina motors inc v commissioner tcmemo_2008_237 substantial_authority is an objective standard based on an analysis of the law and its application to the relevant facts myers v commissioner tcmemo_1994_529 sec_1 d income_tax regs taking into account all authorities substantial_authority exists only if the weight of the authori- ties supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs substantial_authority is not so stringent that a tax treatment must be upheld in litiga- tion or have a greater-than-50-percent likelihood of being sustained o’malley v commissioner tcmemo_2007_79 sec_1_6662-4 income_tax regs petitioner argues that substantial_authority to exclude the qui tam payment from his gross_income exists because of roco v commissioner t c pincite n however roco’s respondent has met his burden of production for both the negligence grounds of the accu- racy-related penalty pursuant to sec_6662 and the substantial_understatement grounds of the accuracy-related_penalty pursuant to sec_6662 we note that the accuracy-related_penalty was imposed on the taxpayer in 121_tc_160 verdate 0ct date jkt po frm fmt sfmt v files campbell sheila campbell v commissioner holding is directly adverse to his position as explained above roco is not substantial_authority for his position nor is any case petitioner cites petitioner has failed to show that the authorities in support of his treatment are substantial in relation to those supporting contrary treatment petitioner further argues that the underpayment should be reduced because of adequate_disclosure and a showing of reasonable basis sec_6662 adequate_disclosure may be made either in a statement attached to the return or on the return sec_1_6662-4 income_tax regs disclosure generally must be made on form_8275 unless otherwise per- mitted by applicable revenue procedure-in this case revproc_2003_77 2003_2_cb_964 sec_1_6662-4 income_tax regs petitioner included the dollar_figure million net_proceeds of the qui tam payment as other income on page of his return qui tam payments are not addressed in revproc_2003_77 supra consequently the method for adequately disclosing the taxability of a qui tam payment was by the filing of a form_8275 petitioner’s form_8275 did not disclose the dollar_figure million net_proceeds of the qui tam payment instead the form_8275 disclosed the dollar_figure million attorney’s fee payment accordingly we conclude that petitioner did not adequately disclose the dollar_figure million net_proceeds of the qui tam pay- ment additionally we conclude that petitioner did not have a reasonable basis for his position with regard to the exclusion of the dollar_figure million net_proceeds of the qui tam payment from his gross_income reasonable basis is a relatively high standard of reporting sec_1_6662-3 income_tax regs taxpayers must have a position that is more than merely arguable halby v commissioner tcmemo_2009_204 sec_1_6662-3 income_tax regs as noted above petitioner’s position is based on a footnote from a case that holds in direct opposition to his position see 121_tc_160 petitioner’s arguments in support of his contention that roco is distinguishable were at best merely colorable consequently we hold that petitioner has not shown that he had a reasonable basis for his return position regarding the dollar_figure million net_proceeds of the qui tam pay- ment verdate 0ct date jkt po frm fmt sfmt v files campbell sheila united_states tax_court reports we next consider whether the accuracy-related_penalty should be reduced because petitioner adequately disclosed the exclusion of the dollar_figure million attorney’s fee payment from gross_income and had a reasonable basis for that exclusion disclosure of petitioner’s position regarding the dollar_figure million attorney’s fee payment on the form_8275 attached to his return constitutes adequate_disclosure see sec_1 f income_tax regs petitioner relies on 263_f2d_119 5th cir 210_f3d_1346 11th cir and 249_f3d_1275 11th cir for the proposition that at the time he filed his original return contingency fee payments made directly to attorneys were not includable in gross_income at that time foster v united_states supra had held that attorney’s fees covered by a contingency fee arrangement should be excluded from gross_income because of the alabama attorney’s lien law governing the recovery_of such fees because petitioner was a resident of florida a state with similar lien laws his reliance on foster was a reasonable basis for the exclusion of the attor- ney’s fee payment from his income at the time petitioner filed his original return the supreme court had not yet decided 543_us_426 which overruled foster consequently we hold that petitioner’s underpayment for the purpose of the sec_6662 penalty must be reduced by the portion of the penalty attributable to the dollar_figure million attorney’s fee payment finally we consider petitioner’s contention that the accuracy-related_penalty should not apply to the dollar_figure mil- lion net_proceeds of the qui tam payment he failed to include in his income because there was reasonable_cause for his position and he acted in good_faith see sec_6664 new phoenix sunrise corp v commissioner supra pincite tax- petitioner filed an amended_return on date respondent has not raised any issue regarding when liability for the penalty must be determined ie as of the time of the original return or the amended_return we therefore need not address the issue in another context how- ever the supreme court has held that liability for the penalty is determined as of the time of the original return and not an amended_return see 464_us_386 the attorney’s lien laws of florida and alabama are not exactly the same but are not suffi- ciently dissimilar to persuade us that 249_f3d_1275 11th cir is not a reasonable basis for the exclusion foster was decided by the court_of_appeals for the eleventh circuit the same court_of_appeals serving as the venue absent stipulation to the con- trary of appeals by florida residents 543_us_426 was decided on date verdate 0ct date jkt po frm fmt sfmt v files campbell sheila campbell v commissioner payers demonstrate reasonable_cause when they exercise ordinary business care and prudence 125_f3d_551 7th cir affg tcmemo_1995_554 the most important factor in determining reason- able cause and good_faith is the taxpayer’s efforts to assess the proper tax_liability sec_1_6664-4 income_tax regs a taxpayer’s experience knowledge and education may also be taken into account bachmann v commissioner tcmemo_2009_51 sec_1_6664-4 income_tax regs petitioner did not have reasonable_cause for his position or act in good_faith petitioner is a sophisticated taxpayer having earned a bachelor’s degree in accounting and business administration and served as chief of cost control for lock- heed martin for a dollar_figure billion project petitioner failed to seek professional advice when preparing his tax_return see also bachmann v commissioner supra taxpayer was a sophisticated banker who should have sought advice on tax treatment of receipt of large arbitration award moreover petitioner’s claimed authority for his position was a footnote from a case that reached a holding directly adverse to his position see roco v commissioner supra petitioner’s posi- tion was neither persuasive nor reasonable given his experi- ence knowledge and education petitioner has failed to meet his burden of proving the reasonable_cause exception to the accuracy-related_penalty consequently we hold that peti- tioner is liable for the accuracy-related_penalty with respect to the dollar_figure million net_proceeds of the qui tam payment the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit on the basis of the foregoing decision will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files campbell sheila
